

	

		II

		109th CONGRESS

		1st Session

		S. 2052

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Roberts (for

			 himself, Mr. Nelson of Nebraska,

			 Mr. Isakson, and

			 Mr. Santorum) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide a

		  credit to certain agriculture-related businesses for the cost of protecting

		  certain chemicals.

	

	

		1.Short titleThis Act may be cited as the

			 Agricultural Business Security Tax

			 Credit Act of 2005.

		2.Agricultural

			 chemicals security credit

			(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business related credits) is amended

			 by adding at the end the following new section:

				

					45N.Agricultural

				chemicals security credit

						(a)In

				generalFor purposes of

				section 38, in the case of an eligible agricultural business, the agricultural

				chemicals security credit determined under this section for the taxable year is

				30 percent of the qualified security expenditures for the taxable year.

						(b)Facility

				limitationThe amount of the credit determined under subsection

				(a) with respect to any facility for any taxable year shall not exceed—

							(1)$100,000, reduced

				by

							(2)the aggregate

				amount of credits determined under subsection (a) with respect to such facility

				for the 5 prior taxable years.

							(c)Annual

				limitationThe amount of the credit determined under subsection

				(a) with respect to any taxpayer for any taxable year shall not exceed

				$2,000,000.

						(d)Qualified

				chemical security expenditureFor purposes of this section, the

				term qualified chemical security expenditure means, with respect

				to any eligible agricultural business for any taxable year, any amount paid or

				incurred by such business during such taxable year for—

							(1)employee security

				training and background checks,

							(2)limitation and

				prevention of access to controls of specified agricultural chemicals stored at

				the facility,

							(3)tagging, locking

				tank valves, and chemical additives to prevent the theft of specified

				agricultural chemicals or to render such chemicals unfit for illegal

				use,

							(4)protection of the

				perimeter of specified agricultural chemicals,

							(5)installation of

				security lighting, cameras, recording equipment, and intrusion detection

				sensors,

							(6)implementation of

				measures to increase computer or computer network security,

							(7)conducting a

				security vulnerability assessment,

							(8)implementing a

				site security plan, and

							(9)such other

				measures for the protection of specified agricultural chemicals as the

				Secretary may identify in regulation.

							Amounts

				described in the preceding sentence shall be taken into account only to the

				extent that such amounts are paid or incurred for the purpose of protecting

				specified agricultural chemicals.(e)Eligible

				agricultural businessFor purposes of this section, the term

				eligible agricultural business means any person in the trade or

				business of—

							(1)selling

				agricultural products, including specified agricultural chemicals, at retail

				predominantly to farmers and ranchers, or

							(2)manufacturing,

				formulating, distributing, or aerially applying specified agricultural

				chemicals.

							(f)Specified

				agricultural chemicalFor purposes of this section, the term

				specified agricultural chemical means—

							(1)any fertilizer

				commonly used in agricultural operations which is listed under—

								(A)section 302(a)(2)

				of the Emergency Planning and Community Right-to-Know Act of 1986,

								(B)section 101 of

				part 172 of title 49, Code of Federal Regulations, or

								(C)part 126, 127, or

				154 of title 33, Code of Federal Regulations, and

								(2)any pesticide (as

				defined in section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide

				Act), including all active and inert ingredients thereof, which is customarily

				used on crops grown for food, feed, or fiber.

							(g)Controlled

				groupsRules similar to the rules of paragraphs (1) and (2) of

				section 41(f) shall apply for purposes of this section.

						(h)RegulationsThe

				Secretary may prescribe such regulations as may be necessary or appropriate to

				carry out the purposes of this section, including regulations which—

							(1)provide for the

				proper treatment of amounts which are paid or incurred for purpose of

				protecting any specified agricultural chemical and for other purposes,

				and

							(2)provide for the

				treatment of related properties as one facility for purposes of subsection

				(b).

							(i)TerminationThis

				section shall not apply to any amount paid or incurred after December 31,

				2010.

						.

			(b)Credit allowed

			 as part of general business creditSection 38(b) of such Code is

			 amended by striking plus at the end of paragraph (25), by

			 striking the period at the end of paragraph (26) and inserting ,

			 plus, and by adding at the end the following new paragraph:

				

					(27)in the case of an

				eligible agricultural business (as defined in section 45J(e)), the agricultural

				chemicals security credit determined under section

				45N(a).

					.

			(c)Denial of double

			 benefitSection 280C of such Code is amended by adding at the end

			 the following new subsection:

				

					(e)Credit for

				security of agricultural chemicalsNo deduction shall be allowed

				for that portion of the expenses (otherwise allowable as a deduction) taken

				into account in determining the credit under section 45N for the taxable year

				which is equal to the amount of the credit determined for such taxable year

				under section

				45N(a).

					.

			(d)Clerical

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of such Code is amended by adding at the end the

			 following new item:

				

					

						Sec. 45N. Agricultural chemicals security

				credit

					

					.

			(e)Effective

			 DateThe amendments made by this section shall apply to amounts

			 paid or incurred after December 31, 2005.

			

